Name: Commission Regulation (EC) No 1570/2003 of 5 September 2003 fixing the quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2004 under the tariff quotas for beef and veal provided for in Council Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  animal product
 Date Published: nan

 Avis juridique important|32003R1570Commission Regulation (EC) No 1570/2003 of 5 September 2003 fixing the quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2004 under the tariff quotas for beef and veal provided for in Council Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Hungary, Poland, Romania and Slovakia Official Journal L 224 , 06/09/2003 P. 0015 - 0016Commission Regulation (EC) No 1570/2003of 5 September 2003fixing the quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2004 under the tariff quotas for beef and veal provided for in Council Regulation (EC) No 1279/98 for Bulgaria, the Czech Republic, Hungary, Poland, Romania and SlovakiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1279/98 of 19 June 1998 laying down detailed rules for applying the tariff quotas for beef and veal provided for in Council Decisions 2003/286/EC, 2003/298/EC, 2003/299/EC, 2003/18/EC, 2003/263/EC and 2003/285/EC for Bulgaria, the Czech Republic, Slovakia, Romania, the Republic of Poland and the Republic of Hungary(1), as last amended by Regulation (EC) No 1144/2003(2), and in particular Article 4(4) thereof,Whereas:(1) Commission Regulation (EC) No 1307/2003(3) lays down the conditions under which applications for import licences lodged for the period from 1 July to 31 December 2003 can be accepted.(2) All the available quantities of beef and veal products originating in Poland and Hungary (quota number 09.4707) that can be imported under special conditions in the period from 1 July to 30 December 2003, as provided for in the first paragraph of Article 2 of Regulation (EC) No 1279/98, have been used up.(3) Licence applications have been lodged for smaller quantities of beef and veal products originating in Bulgaria, the Czech Republic, Slovakia, Romania (quota number 09.4774) that can be imported under special terms in the period from 1 July to 31 December 2003, as provided for in the first paragraph of Article 2 of Regulation (EC) No 1279/98, than the quantities actually available. In accordance with the second paragraph of that Article, therefore, the quantities left over from that period should be added to the quantities available for the following period, for each of the five countries concerned.(4) The quantities of beef and veal products originating in Bulgaria, the Czech Republic, Slovakia, Romania, Poland and Hungary that can be imported under special terms in the period from 1 January to 30 June 2004 must be established in the light of the available quantities left over from the preceding period, in accordance with the second paragraph of Regulation (EC) No 1279/98,HAS ADOPTED THIS REGULATION:Article 1The quantities for which applications for import licences can be lodged in respect of the period from 1 January to 30 June 2004 under the tariff quotas for beef and veal provided for by Regulation (EC) No 1279/98 shall be as set out in the Annex to this Regulation, by country of origin and quota serial number.Article 2This Regulation shall enter into force on 6 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 September 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 176, 20.6.1998, p. 12.(2) OJ L 160, 28.6.2003, p. 44.(3) OJ L 185, 24.7.2003, p. 16.ANNEXQuantities available for the period referred to in Article 2 of Regulation (EC) No 1279/98, running from 1 January to 30 June 2004>TABLE>